Citation Nr: 1010318	
Decision Date: 03/18/10    Archive Date: 03/31/10

DOCKET NO.  08-32 943	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.  

2.  Entitlement to a compensable disability evaluation for a 
bilateral foot disorder (claimed as bilateral pes planus).  


REPRESENTATION

Appellant represented by:	Florida Department of Veterans 
Affairs


ATTORNEY FOR THE BOARD

B. R. Mullins, Associate Counsel 






INTRODUCTION

The Veteran had active service from June 1963 to May 1983.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2007 rating decision of 
the Department of Veterans Affairs Regional Office (RO) in 
St. Petersburg, Florida, denying the Veteran's claim of 
service connection for bilateral hearing loss and granting 
service connection for bilateral pes planus and assigning a 
noncompensable disability rating.  

The Board notes that the Veteran has filed an increased 
disability rating for bilateral pes planus.  However, since 
the evidence of record demonstrates that the Veteran's 
symptomatology includes disabilities in addition to pes 
planus, the issue has been recharacterized as entitlement to 
a compensable disability rating for a bilateral foot 
disability.  This change is reflected on the cover page of 
this decision.  


FINDINGS OF FACT

1.  The evidence of record is at least in equipoise to show 
that the Veteran's bilateral hearing loss disability is 
likely related to his active military service.  

2.  The evidence of record is at least in equipoise to show 
that the Veteran's service connected bilateral foot 
disability is manifested by moderate foot injuries, resulting 
from the following: pes planus of mild symptomatology that is 
relieved by custom orthotics; asymptomatic contractures of 
the third through fifth toes bilaterally; and bilateral 
hallux valgus without resection of the metatarsal head or 
symptoms of significant severity to parallel actual 
amputation of the great toe.  






CONCLUSIONS OF LAW

1.  The criteria for establishing entitlement to service 
connection for a bilateral hearing loss disability have been 
met.  38 U.S.C.A. §§ 1110, 1131, 5103(a), 5107 (West 2002 
& Supp. 2009); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.385 
(2009).

2.  The criteria for establishing entitlement to an initial 
disability rating of 10 percent for a right foot disability 
have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A (West 2002); 
38 C.F.R. §§ 3.159, 3.321, 4.1-4.14, 4.40, 4.45, 4.59, 4.71a, 
Diagnostic Codes 5276-84 (2009).  

3.  The criteria for establishing entitlement to an initial 
disability rating of 10 percent for a left foot disability 
have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A (West 2002); 
38 C.F.R. §§ 3.159, 3.321, 4.1-4.14, 4.40, 4.45, 4.59, 4.71a, 
Diagnostic Codes 5276-84 (2009).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify

VA has a duty to notify and assist veterans in substantiating 
a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009).  

Proper notice from VA must inform the Veteran of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the Veteran is expected to 
provide in accordance with 38 C.F.R. § 3.159(b)(1).  This 
notice must be provided prior to an initial unfavorable 
decision on a claim by the RO.  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  


In addition, the notice requirements apply to all five 
elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between a veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include information 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.  

Previously, the United States Court of Appeals for the 
Federal Circuit (Federal Circuit) held that the failure to 
provide pre-adjudicative notice of any of the necessary duty 
to notify elements was presumed to create prejudicial error.  
Sanders v. Nicholson, 487 F.3d 881 (2007).  VA was required 
to show that that the error did not affect the essential 
fairness of the adjudication, and that to make such a showing 
the VA had to demonstrate that the defect was cured by actual 
knowledge on the claimant's part or that a benefit could not 
have been awarded as a matter of law.  Id.  However, the 
United States Supreme Court (Supreme Court) recently held 
this framework to be inconsistent with the statutory 
requirement that the CAVC take "due account of the rule of 
prejudicial error" under 38 U.S.C.A. § 7261(b)(2).  Shinseki 
v. Sanders, 129 S. Ct. 1696 (2009).  In reversing the Federal 
Circuit's decision, the Supreme Court held that the burden is 
on the claimant to show that prejudice resulted from the 
error, rather than on VA to rebut a presumed prejudice.  Id.

In this case, the Board is granting in full the Veteran's 
claim of entitlement to service connection for bilateral 
hearing loss.  Accordingly, assuming, without deciding, that 
any error was committed with respect to either the duty to 
notify or the duty to assist, such error was harmless and 
will not be further discussed.  

Regarding the Veteran's claim for an initial compensable 
disability rating for his bilateral pes planus, this claim 
arises from his disagreement with the initial evaluation 
following the grant of service connection.  Courts have held 
that once service connection is granted the claim is 
substantiated, additional notice is not required and any 
defect in the notice is not prejudicial.  Hartman v. 
Nicholson, 483 F.3d 1311 (Fed. Cir. 2007), Goodwin v. Peake, 
22 Vet. App. 128, 134 (2008), Dunlap v. Nicholson, 21 Vet. 
App. 112 (2007).  Therefore, no further notice is required 
for these claims.  

Under these circumstances, the Board finds that the 
notification requirements have been satisfied as to both 
timing and content.  Adequate notice was provided to the 
Veteran prior to the transfer and certification of his case 
to the Board that complied with the requirements of 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b).  

Duty to Assist

Next, VA has a duty to assist the Veteran in the development 
of the claim.  This duty includes assisting him in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  VA obtained the Veteran's service 
medical records.  Also, the Veteran received a VA medical 
examination in July 2007, and VA has obtained these records 
as well as the records of the Veteran's outpatient treatment 
with VA.  Copies of the Veteran's private medical records 
have also been incorporated into the claims file.  
Significantly, neither the Veteran nor his representative has 
identified any additional existing evidence that is necessary 
for a fair adjudication of the claim that has not been 
obtained.  Hence, no further notice or assistance to the 
Veteran is required to fulfill VA's duty to assist him in the 
development of the claim.  Smith v. Gober, 14 Vet. App. 227 
(2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  




							[Continued on Next Page
Service Connection for Hearing Loss

Relevant Laws and Regulations

Service connection will be granted if it is shown that the 
Veteran suffers from a disability resulting from personal 
injury suffered or disease contracted in the line of duty, or 
for aggravation of a preexisting injury suffered or disease 
contracted in the line of duty, during active military 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  
Disorders diagnosed after discharge will still be service 
connected if all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d); see also Combee v. Brown, 34 
F.3d 1039, 1043 (Fed. Cir. 1994).

In the absence of proof of a present disability there can be 
no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992).  Service connection requires a finding of the 
existence of a current disability and a determination of a 
relationship between that disability and an injury or disease 
incurred in service.  Watson v. Brown, 4 Vet. App. 309, 314 
(1993); see also Boyer v. West, 210 F.3d 1351, 1353 (Fed. 
Cir. 2000).  

To establish service connection, there must be:  (1) a 
medical diagnosis of a current disability; (2) medical or, in 
certain cases, lay evidence of in-service occurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between an in-service injury or disease and the 
current disability.  Hickson v. West, 12 Vet. App. 247, 252 
(1999) (citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), 
aff'd, 78 F.3d 604 (Fed. Cir. 1996)).  

Where a veteran has served for 90 days or more during a 
period of war, or during peacetime service after January 1, 
1947, and a chronic disorder, such as hearing loss, becomes 
manifest to a degree of 10 percent within one year from the 
date of termination of such service, such disease shall be 
presumed to have been incurred in service, even though there 
is no evidence of such disease during the period of service.  
This presumption is rebuttable by affirmative evidence to the 
contrary.  38 U.S.C.A. §§ 1101, 1112, 1137; 38 C.F.R. §§ 
3.307, 3.309 (2009).  

A layperson is generally not capable of opining on matters 
requiring medical knowledge.  Routen v. Brown, 10 Vet. 
App. 183, 186 (1997); see also Bostain v. West, 11 Vet. 
App. 124, 127 (1998) (citing Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992) (a layperson without the appropriate medical 
training and expertise is not competent to provide a 
probative opinion on a medical matter, to include a diagnosis 
of a specific disability and a determination of the origins 
of a specific disorder)).  

Facts and Analysis

The Veteran contends that he is entitled to service 
connection for bilateral hearing loss.  Upon review of the 
evidence of record, and affording the Veteran the full 
benefit of the doubt, the Board concludes that the Veteran's 
hearing loss manifested as a result of his military service.  
As such, service connection is granted.  

The Veteran's service treatment records demonstrate that the 
Veteran did not suffer from a hearing loss disorder during 
his active military service.  According to the authorized 
audiological examination performed as part of the Veteran's 
April 1983 retirement examination, pure tone thresholds, in 
decibels (dB), were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
0
0
10
15
15
LEFT
0
0
0
5
15

For VA purposes, hearing impairment is considered a 
disability when the auditory threshold in any of the 
frequencies 500, 1000, 2000, 3000, 4000 Hertz (Hz) is 40 dB 
or greater; or when the auditory thresholds for at least 
three of the frequencies 500, 1000, 2000, 3000, or 4000 Hz 
are 26 dB or greater; or when speech recognition scores using 
the Maryland CNC Test are less than 94 percent.  38 CFR 
§ 3.385 (2009).  Therefore, the evidence does not demonstrate 
that the Veteran was suffering from a hearing loss disability 
at the time of his separation from active duty.  

Subsequent to filing his claim of entitlement to service 
connection, the Veteran was afforded a VA audiometric 
examination in July 2007.  During the examination, the 
Veteran reported having bilateral hearing loss that began 
during his military service that continued to deteriorate 
over the years.  An authorized audiological evaluation 
revealed pure tone thresholds, in dB, to be:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
15
20
35
35
LEFT
15
15
30
40
40

Speech audiometry revealed speech recognition ability of 92 
percent in the right ear and of 96 percent in the left ear.  
The examiner diagnosed the Veteran with normal sloping to 
mild sensorineural hearing loss bilaterally, and concluded 
that it was not a result of acoustic trauma incurred during 
the Veteran's military service.  The examiner based this 
opinion on the fact that the Veteran's service treatment 
records were negative for hearing loss or tinnitus and that 
noise-induced hearing loss occurs at the time of exposure 
rather than after the noise has ceased.  However, the 
examiner did not offer an opinion as to whether the Veteran's 
hearing loss was or was not consistent with noise-induced 
hearing loss.  Even assuming that the examiner considered the 
Veteran's hearing loss consistent with noise exposure, no 
opinion is offered as to the nature of such post-service 
noise exposure.

The record also contains a private audiometric evaluation 
that was performed in October 2008.  The examiner noted that 
the Veteran reported a history of noise exposure related to 
his military career as an artillery specialist.  The examiner 
diagnosed the Veteran with mild to moderate sensorineural 
hearing loss in both ears.  The examiner indicated that the 
configuration of the loss is consistent with a history of 
noise induced hearing loss.  

The Veteran indicated in a February 2007 statement that he 
was around artillery and rifle shooting during his 
approximately 20 years of military service.  The Veteran's 
DD-214 confirms that the Veteran was a Field Artillery 
Officer for 18 years and 6 months during his military 
service.  As such, it is likely that the Veteran was in fact 
exposed to noise during his military service.  In addition, 
the Veteran testified during his July 2007 VA examination 
that he first began to notice a deterioration in his hearing 
during his military service.  Lay assertions may serve to 
support a claim for service connection when they relate to 
the occurrence of events that are observable as a lay person 
or the presence of a disability of symptoms of a disability 
that are subject to lay observation, such as noise exposure 
and a decreased ability to hear.  38 U.S.C.A. § 1153(a); 38 
C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. 
Cir. 2007); see Buchanan v. Nicholson, 451 F.3d 1331, 1336 
(Fed. Cir. 2006) (addressing lay evidence as potentially 
competent to support the existence of a disability even when 
not corroborated by contemporaneous medical evidence).  

In summary, the evidence of record demonstrates that the 
Veteran was likely exposed to a significant amount of noise 
during his military service.  The October 2008 private 
audiologist concluded that the Veteran's hearing loss was in 
fact consistent with a noise-induced hearing loss.  The July 
2007 VA examiner's opinion stating that the Veteran's hearing 
loss was not related to service, while supported by a 
rationale, did not appear to consider whether such hearing 
loss was consistent with noise exposure and if so, what post 
service event or events were responsible.  To this extent, 
the Board finds VA's medical examination and opinion 
incomplete.  On the other hand, the private opinion did 
consider these factors, and while not definitive, such 
opinion is in line with the Veteran's credible lay evidence.  
Indeed, the Veteran himself has testified to chronic 
symptomatology of a hearing disorder since his military 
service.  As such, the evidence is at least in equipoise, 
suggesting that the Veteran's hearing loss is related to his 
military service.   

Having weighed the evidence for and against the Veteran's 
claim, the Board finds that, when affording the Veteran the 
full benefit of the doubt, the evidence demonstrates that the 
Veteran's hearing loss manifested as a result of his military 
service.  As such, service connection for bilateral hearing 
loss is granted.  


Increased Rating for Pes Planus

Relevant Laws and Regulations

Disability ratings are determined by the application of the 
Schedule for Rating Disabilities, which assigns ratings based 
on the average impairment of earning capacity resulting from 
a service-connected disability.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  Where there is a question as to which of 
two ratings will be applied, the higher rating will be 
assigned if the disability picture more closely approximates 
the criteria required for that rating.  Otherwise, the lower 
rating is to be assigned.  38 C.F.R. § 4.7 (2009).  

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the Veteran's condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  See also 38 C.F.R. 
§§ 4.1, 4.2 (2009).  As such, the Board has considered all of 
the evidence of record.  However, the most probative evidence 
of the degree of impairment consists of records generated in 
proximity to and since the claim on appeal.  

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  Nonetheless, in Fenderson v. West, 12 Vet. App. 119, 
126 (1999), the Court noted that where, as here, the question 
for consideration is propriety of the initial evaluation 
assigned, evaluation of the medical evidence since the grant 
of service connection and consideration of the 
appropriateness of a "staged rating" is required.  See 
Fenderson, 12 Vet. App. at 126 (1999).  

Diagnostic Code 5276 provides ratings for acquired flatfoot.  
Mild flatfoot with symptoms relieved by built-up shoe or arch 
support is rated as noncompensably (0 percent) disabling.  
Moderate flatfoot with weight-bearing line over or medial to 
the great toe, inward bowing of the tendo Achillis, pain on 
manipulation and use of the feet, bilateral or unilateral, is 
rated 10 percent disabling.  Severe flatfoot, with objective 
evidence of marked deformity (pronation, abduction, etc.), 
pain on manipulation and use accentuated, indication of 
swelling on use, characteristic callosities, is rated 20 
percent disabling for unilateral disability, and is rated 
30 percent disabling for bilateral disability.  Pronounced 
flatfoot, with marked pronation, extreme tenderness of 
plantar surfaces of the feet, marked inward displacement, and 
severe spasm of the tendo Achillis on manipulation, that is 
not improved by orthopedic shoes or appliances, is rated 30 
percent disabling for unilateral disability, and is rated 50 
percent disabling for bilateral disability.  38 C.F.R. § 
4.71a. 

Diagnostic Code 5280 provides ratings for unilateral hallux 
valgus.  Unilateral hallux valgus that is severe, if 
equivalent to amputation of great toe, is rated 10 percent 
disabling.  Unilateral hallux valgus that has been operated 
upon with resection of metatarsal head is rated 10 percent 
disabling.  38 C.F.R. § 4.71a.

Diagnostic Code 5282 provides ratings based on hammer toes.  
Hammer toe of a single toe is rated noncompensably (0 
percent) disabling.  Unilateral hammer toe of all toes, 
without claw foot, is rated 10 percent disabling.  38 C.F.R. 
§ 4.71a. 

Diagnostic Code 5284 provides ratings for residuals of other 
foot injuries.  Moderate residuals of foot injuries are rated 
10 percent disabling; moderately severe residuals of foot 
injuries are rated 20 percent disabling; and severe residuals 
of foot injuries are rated 30 percent disabling.  A Note to 
Diagnostic Code 5284 provides that foot injuries with actual 
loss of use of the foot are to be rated 40 percent disabling.  
38 C.F.R. § 4.71a.

Facts and Analysis

The Veteran contends that he is entitled to an initial 
compensable disability rating for his bilateral pes planus.  
While the evidence does not demonstrate that the Veteran is 
entitled to a compensable disability rating for pes planus 
under Diagnostic Code 5276, it does suggest that a 
compensable disability rating is warranted under an 
alternative provision, Diagnostic Code 5284.  

For historical purposes, the Veteran was originally granted 
service connection for bilateral pes planus in a September 
2007 rating decision.  A disability evaluation of 0 percent 
was assigned under Diagnostic Code 5276, effective as of 
January 29, 2007.  The Veteran appealed this decision to the 
Board in October 2008.  

The record contains a private treatment record from January 
1997.  The Veteran was undergoing surgery for a hallux 
abductovalgus of the left first metatarsal with akin 
osteotomy.  The record demonstrates that a similar procedure 
was performed on the Veteran's right foot in October 1996.  
The record further demonstrates that the Veteran underwent 
surgery for a painful hammertoe deformity of the left second 
toe with extensive contracture of the left second 
metatarsophalangeal joint and tendon in June 2004.  A follow-
up treatment note from February 2005 notes that the Veteran's 
second left toe appeared to be stable with rectus alignment 
and fused.  The Veteran was also noted to have a pes planus 
deformity of both feet with posterior tibialis dysfunction.  
Subsequent records from the Veteran's podiatrist also assign 
a diagnosis of pronation syndrome bilaterally.  

The Veteran was afforded a VA examination of the feet in July 
2007.  At the time of examination, the Veteran denied any 
foot pain.  He reported having bilateral Achilles pain until 
he was issued orthotics with heel lifts in 1976.  The Veteran 
denied having any pain since this time.  Examination of the 
feet revealed the arches to be normal and there were no 
callosities, ulcers, or deformities.  There was normal wear 
on both shoes and there was no pain on manipulation.  X-rays 
revealed bilateral hallux valgus and metatarsus as well as 
mild degenerative changes noted at the first 
metacarpophalangeal joint bilaterally.  A nonspecific small 
focal defect was noted at the right second metatarsal head, 
as well as a mild cortical thickening along the shaft of the 
left second metatarsal.  There was also evidence of a prior 
bilateral bunionectomy, as well as increased sclerosis noted 
at the right tarsometatarsal articulations, which was likely 
related to the underlying degenerative changes.  

The record also contains a September 2008 evaluation from a 
private podiatrist.  It was noted that the Veteran wore 
custom orthotics that had helped his foot pain.  The Veteran 
was noted to have mild pain of the plantar fascia bilaterally 
secondary to his pes planus deformity.  It was noted that the 
Veteran was also developing gradual contractures of his third 
through fifth toes bilaterally due to his pes planus, but 
this was noted to be asymptomatic.  There were also pes valgo 
planus deformities of both feet with posterior tibialis 
tendon dysfunction.  Sensory testing was normal and reflexes 
were active and symmetrical bilaterally.  The examiner 
diagnosed the Veteran with acquired planovalgus foot 
deformity.  

Based on the above evidence, the Board concludes that an 
initial compensable disability evaluation, based only on 
Diagnostic Code 5276, is not warranted.  Under this code, a 
noncompensable disability evaluation is warranted when there 
are mild symptoms that are relieved by built up shoe or arch 
supports.  38 C.F.R. § 4.71a.  According to the Veteran's 
July 2007 VA examination, he had not experienced pain in his 
feet since he was supplied with fitted orthotic devices in 
1976.  The September 2008 private podiatrist also noted that 
the Veteran's foot pain was helped as a result of his 
orthotic devices.  

The next-higher disability rating of 10 percent is not 
warranted unless there is evidence of moderate symptomatology 
manifested by the weight bearing line over or medial to the 
great toe, inward bowing of the tendo Achillis, or bilateral 
or unilateral pain on manipulation and use of the feet.  The 
evidence of record does not demonstrate that the Veteran has 
experienced weight bearing line over or medial to the great 
toe, inward bowing of the tendo Achillis, or foot pain that 
was not relieved by the use of orthotic devices during the 
pendency of his claim.  As such, the criteria for a 10 
percent disability rating have not been met under Diagnostic 
Code 5276.  

However, the record demonstrates that the Veteran suffers 
from a number of additional disabilities of the feet that 
appear to be related to his service-connected pes planus.  
The evidence demonstrates that the Veteran was treated for 
hallux valgus in 1996 and 1997.  In addition, a July 2007 X-
ray revealed bilateral hallux valgus.  Under Diagnostic Code 
5280, a compensable disability evaluation of 10 percent is 
warranted for unilateral hallux valgus when there is evidence 
of an operation with resection of the metatarsal head, or, 
when the symptoms are severe enough to be equivalent to 
amputation of the great toe.  38 C.F.R. § 4.71a.  However, 
the evidence does not suggest that the Veteran has undergone 
resection of the metatarsal head.  Furthermore, the Veteran 
denied foot pain during his July 2007 VA examination, 
suggesting that his symptomatology is not so severe as to be 
akin to actual amputation of the great toe.  A compensable 
disability evaluation is therefore not warranted under 
Diagnostic Code 5280.

The evidence also demonstrates that the Veteran has suffered 
from hammertoes of the feet bilaterally.  The Veteran 
underwent surgery for correction of a hammertoe of the left 
second toe in June 2004.  Follow-up treatment from February 
2005 indicates that the surgery was successful, as the toe 
was found to be stable with rectus alignment.  A September 
2008 private podiatry record also indicates that the Veteran 
was developing gradual contractures of his third through 
fifth toes bilaterally, although this was noted to be 
asymptomatic at this time.  Under Diagnostic Code 5282, a 
compensable disability rating is warranted for hammertoes of 
all toes without claw foot.  38 C.F.R. § 4.71a.  The evidence 
does not suggest that the Veteran suffers from hammertoes of 
all the toes, and as such, a compensable disability rating is 
not warranted solely based on this code either.  

However, the Board finds that the Veteran is entitled to a 10 
percent disability rating for each foot under Diagnostic Code 
5284.  Under this code, a 10 percent rating is warranted when 
there is evidence of "other" foot injuries that are 
moderate in severity.  The evidence demonstrates that the 
Veteran suffers from hallux valgus, pes planus, and 
hammertoes.  When considered individually, these disabilities 
do not rise to a compensable level.  However, the evidence 
suggests that in concert, these disabilities produce a 
moderate level of disability for the Veteran.  

The preponderance of the evidence of record demonstrates that 
the Veteran is not entitled to the next-higher disability 
rating of 20 percent under Diagnostic Code 5284, however.  
Under this code, a 20 percent disability evaluation is 
warranted for moderately severe impairment.  During the July 
2007 VA examination, the Veteran testified that he was not 
experiencing any pain at this time.  The Veteran was also 
noted to have normal foot wear on both shoes with no pain on 
manipulation.  Finally, the September 2008 private podiatry 
record indicates that the Veteran's custom orthotics helped 
his overall foot pain, and, his contractures of the third 
through fifth toe were described as asymptomatic.  As such, 
the preponderance of the evidence of record demonstrates that 
the Veteran is entitled to a 10 percent disability rating, 
and no higher, for each foot under Diagnostic Code 5284.  

The lay testimony submitted by the Veteran also supports a 
finding of "moderate" rather than "moderately severe" 
symptomatology.  The Veteran indicated in his February 2008 
notice of disagreement that he experienced severe pain in his 
feet unless he wore his orthotics, suggesting that this pain 
is in fact remedied by assistive devices.  Additionally, the 
Veteran made no mention of foot pain in his October 2008 
substantive appeal, but rather reported left hip pain as a 
result of his pes planus.  Finally, the Board again 
references the Veteran's denial of foot pain during his July 
2007 VA examination.  As such, and only after resolving all 
reasonable doubt in favor of the Veteran, the lay evidence of 
record supports a 10 percent disability rating for the 
Veteran's foot disabilities, bilaterally.  

It is true that to afford justice in exceptional situations, 
an extraschedular rating can be provided when the evidence 
presents such an exceptional disability picture that the 
available schedular evaluations for that disability are 
inadequate.  38 C.F.R. § 3.321(b).  In the present case, the 
Veteran's disability is manifested by pain and impaired 
ambulation.  However, such impairment is contemplated by the 
rating criteria.  See 38 C.F.R. § 4.71a, Diagnostic Codes 
5276-84.  There is no evidence of marked interference with 
employment or frequent periods of hospitalization that would 
necessitate a rating the Veteran outside of the available 
schedular framework.  

As a final matter, as this issue deals with the rating 
assigned following the original claim for service connection, 
consideration has been given to the question of whether the 
application of staged ratings as enunciated by the Court in 
the case of Fenderson v. West would be in order.  See 12 Vet. 
App. 119 (1999).  However, as discussed above, there is no 
evidence of record to suggest that the Veteran's foot 
disability has been more than 10 percent disabling at any 
time during the pendency of this claim.  As such, a staged 
rating is not applicable in this case.  

In conclusion, the Board finds that the Veteran's foot 
disability is more appropriately rated under Diagnostic Code 
5284, rather than Diagnostic Code 5276, as there is evidence 
of symptomatology in addition to pes planus.  Therefore, when 
affording the Veteran the full benefit of the doubt, the 
Board concludes that the Veteran is entitled to a disability 
rating of 10 percent for each foot.  See 38 U.S.C. § 5107(b).  
The Veteran's claim is granted.  

	
ORDER

Entitlement to service connection for bilateral hearing loss 
is granted, subject to the laws and regulations governing 
monetary awards.  

Entitlement to a rating of 10 percent for a right foot 
disability is granted, subject to the laws and regulations 
governing monetary awards.  

Entitlement to a rating of 10 percent for a left foot 
disability is granted, subject to the laws and regulations 
governing monetary awards.  



____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


